   Case 5:20-cv-00553-TJM-ML Document 9 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

JERAMIAH BROWN,

                                  Plaintiff,

      vs.                                                      5:20-CV-553
                                                               (TJM/ML)

7-ELEVEN INCORP, TIM HORTONS,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                   DECISION & ORDER

      The Court referred this pro se civil action, brought pursuant to the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., to Magistrate Judge Miroslav Lovric for

a Report-Recommendation pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c).

Plaintiff alleges that the Defendants breached a settlement agreement that resolved an

earlier case between the parties. Defendants are Plaintiff’s former employers.

      Magistrate Judge Lovric’s Report-Recommendation, dkt. # 7, issued on June 18,

2020, finds that Plaintiff has failed to allege subject-matter jurisdiction and recommends

that the Court dismiss the case without prejudice to repleading.

      Plaintiff did not object to the Report-Recommendation, and the time for such

objections has passed. After examining the record, this Court has determined that the

Report-Recommendation is not subject to attack for plain error or manifest injustice and


                                               1
   Case 5:20-cv-00553-TJM-ML Document 9 Filed 07/17/20 Page 2 of 2




the Court will accept and adopt the Report-Recommendation for the reasons stated

therein.

       Accordingly,

       The Report-Recommendation of Magistrate Judge Lovric, dkt. # 7, is hereby

ACCEPTED and ADOPTED. Plaintiff’s Complaint is hereby DISMISSED without prejudice

to repleading. Plaintiff shall file any amended complaint within thirty days of the date of

this order or the Court will consider him to have abandoned the case. The Clerk of Court

is directed to close the case if Plaintiff fails to file an amended complaint by that date.




IT IS SO ORDERED.



Dated: July 17, 2020




                                               2
